RYMER, Circuit Judge,
dissenting:
I part company because temporal proximity in this case says nothing about KOIN’s motives; if anything, it cuts against an inference that KOIN acted on account of Kinney’s disclosure that she had lupus.1 KOIN knew nothing of Kinney’s lupus before her supervisor told Kinney on April 2 of KOIN’s plans to jockey positions and move Kinney into the slot of associate producer of the morning show. (That position was to open up when its current *792occupant moved into the position of producer of the morning show, which, in turn, had become vacant when its occupant resigned.) Her old position was never filled and her old duties were in fact split up. KOIN had no obligation to undo its plans, which were for the legitimate, non-diseriminatory purpose of saving money. No other substantial evidence raises a triable issue of fact; KOIN’s explanation for lack of documentation and failure to reflect the cost savings on financials is uncontroverted. I would, therefore, affirm.